DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-11 are pending.

Specification
The abstract is objected to for including a phrase which can be implied (see “This disclosure relates to” in line 1). See MPEP 608.01(b). The Examiner notes simply removing this phrase and beginning the abstract with --A fence slat-- would overcome the objection and place the abstract in acceptable form. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “a second bend” in line 2. However, no first bend has been previously recited.
Claim 5 recites the limitation "the second bend" in 1. There is insufficient antecedent basis for this limitation in the claim; a second bend is not previously recited in the claim or the claims from which claim 5 depends.
Claim 6 recites the limitation “a first locking surface” in line 1. It is unclear from the claim whether this first locking surface is the same as, or different from, the “locking surface” set forth in claim 1, line 7, or the “another locking surface” in claim 1, line 8. This issue is also present at claim 8, line 5.
Claim 7 recites the limitation “a second locking surface” in line 1. It is unclear from the claim whether this second locking surface is the same as, or different from, the “locking surface” set forth in claim 1, line 7, or the “another locking surface” in claim 1, line 8. This issue is also present at claim 8, line 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,260,828 (English).
Regarding claim 1, English discloses a fence slat (40; see Figure 3 and annotated Figure 1 below), comprising:
a face;
a first fence slat locking mechanism disposed on a first side of the fence slat and
a second fence slat locking mechanism disposed on a second side of the fence slat,
wherein the first fence slat locking mechanism includes a locking surface that is parallel to the face and the second fence slat locking mechanism includes another locking surface that is parallel to the face,
wherein the first fence slat locking mechanism and the second fence slat locking mechanism open towards each other.

    PNG
    media_image1.png
    360
    668
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 3 of English
Regarding claim 2, English discloses the first fence slat locking mechanism further includes a first bend (see Figure 3 and annotated Figure 1 above).
Regarding claim 3, English discloses the first bend is 90° relative to a face of the fence slat (see Figure 3 and annotated Figure 1 above).
Regarding claim 4, English discloses the first fence slat locking mechanism further includes a second bend (see Figure 3 and annotated Figure 1 above).
Regarding claim 5, English discloses the second bend is 90° relative to the first bend (see Figure 3 and annotated Figure 1 above).
Regarding claim 6, English discloses a first locking surface is disposed between a first bend and a second bend (see Figure 3 and annotated Figure 1 above).
Regarding claim 7, English discloses a second locking surface is created by the second bend, wherein the second locking surface is less than half of the width of the fence slat across a face of the fence slat (see Figure 3 and annotated Figure 1 above).
Regarding claim 8, English discloses the second locking mechanism includes:
a first bend that is approximately 90° relative to a face of the fence slat, a second bend that is approximately 90° relative to the first bend, a first locking surface disposed between the first bend and the second bend, and
a second locking surface created by the second bend which is less than half of the width of the fence slat across the face of the fence slat (see Figure 3 and annotated Figure 1 above).
Regarding claim 9, English discloses fence slat locking system (see Figures 1-3 and annotated Figure 1 above), comprising:
a first fence slat (40) including a first locking mechanism;
a second fence slat (40) including a second locking mechanism which nests inside the first locking mechanism and interlocks with a third fence slat; and a fourth fence slat (see Figure 3).
Regarding claim 10, English discloses the first fence slat (40) abuts the third fence slat (40) along at least one locking surface of the first fence slat and at least one locking surface of the third fence slat (see Figure 1).
Regarding claim 11, English discloses the first fence slat (40) and the third fence slat (40) are co-planar and the second fence slat (40) and the fourth fence slat (40) are co-planar (see Figures 1 and 3).
Regarding claim 12, English discloses the fourth fence slat (40) abuts the second fence slat (40) along at least one locking surface of the fourth fence slat and at least one locking surface of the second fence slat (see Figures 1 and 3).
Regarding claim 13, English discloses the first fence slat (40), the second fence slat (40), the third fence slat (40), and the fourth fence slat (40) are uniformly sized (see Figures 1 and 3).
Regarding claim 14, English discloses the first fence slat (40), the second fence slat (40), the third fence slat (40), and the fourth fence slat (40) are metal (see column 1, lines 14-16).
Regarding claim 15, English discloses a horizontal cross member (20, 30; see Figure 1).
Regarding claim 16, English discloses the horizontal cross member (20, 30) is disposed in an aperture (70) of a first fence post (10A) and an aperture (70) of a second fence post (10B).
Regarding claim 20, English discloses the first fence slat (40), the second fence slat (40), the third fence slat (40), and the fourth fence slat (40) experience lateral tension between a first fence post (10A) and a second fence post (10B; see column 3, lines 48-58).
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0120937 (Enevoldson).
Regarding claim 1, Enevoldson discloses a fence slat (see Figure 2 and annotated Figure 2 below), comprising:
a face;
a first fence slat locking mechanism disposed on a first side of the fence slat and
a second fence slat locking mechanism disposed on a second side of the fence slat,
wherein the first fence slat locking mechanism includes a locking surface that is parallel to the face and the second fence slat locking mechanism includes another locking surface that is parallel to the face,
wherein the first fence slat locking mechanism and the second fence slat locking mechanism open towards each other.

    PNG
    media_image2.png
    705
    751
    media_image2.png
    Greyscale

Figure 2. Annotated Partial Figure 2 of Enevoldson
Regarding claim 2, Enevoldson discloses the first fence slat locking mechanism further includes a first bend (see Figure 2 and annotated Figure 2 above).
Regarding claim 3, Enevoldson discloses the first bend is 90° relative to a face of the fence slat (see Figure 2 and annotated Figure 2 above).
Regarding claim 4, Enevoldson discloses the first fence slat locking mechanism further includes a second bend (see Figure 2 and annotated Figure 2 above).
Regarding claim 5, Enevoldson discloses the second bend is 90° relative to the first bend (see Figure 2 and annotated Figure 2 above).
Regarding claim 6, Enevoldson discloses a first locking surface is disposed between a first bend and a second bend (see Figure 2 and annotated Figure 2 above).
Regarding claim 7, Enevoldson discloses a second locking surface is created by the second bend, wherein the second locking surface is less than half of the width of the fence slat across a face of the fence slat (see Figure 2 and annotated Figure 2 above).
Regarding claim 8, Enevoldson discloses the second locking mechanism includes:
a first bend that is approximately 90° relative to a face of the fence slat, a second bend that is approximately 90° relative to the first bend, a first locking surface disposed between the first bend and the second bend, and
a second locking surface created by the second bend which is less than half of the width of the fence slat across the face of the fence slat (see Figure 2 and annotated Figure 2 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over English in view of US 5,725,201 (Parth).
Regarding claim 17, English discloses the horizontal cross member is made of metals, alloys or thermoplastic materials (see column 1, lines 14-16), but does not expressly disclose the horizontal cross member being made of polyvinyl chloride plastic.
Parth teaches polyvinyl chloride plastic is a thermoplastic material known in the art of fence slat locking systems, which provides the requisite durability, strength, and flexibility characteristics which may be necessary (see column 6, lines 9-36). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal cross member of English such that it is made of polyvinyl chloride plastic, as taught in Parth, in order to provide durability, strength, and flexibility characteristics.
Regarding claim 18, English discloses the first fence post (10A) and the second fence post (10B) are made of metals, alloys or thermoplastic materials (see column 1, lines 14-16), but does not expressly disclose the first fence post and the second fence post are made of polyvinyl chloride plastic.
Parth teaches polyvinyl chloride plastic is a thermoplastic material known in the art of fence slat locking systems, which provides the requisite durability, strength, and flexibility characteristics which may be necessary (see column 6, lines 9-36). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first fence post and the second fence post of English such that they are made of polyvinyl chloride plastic, as taught in Parth, in order to provide durability, strength, and flexibility characteristics.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over English in view of US 3,799,506 (Schwartz).
English discloses the first fence slat (40), the second fence slat (40), the third fence slat (40), and the fourth fence slat (40) are made of metals, alloys or thermoplastic materials (see column 1, lines 14-16), but does not expressly disclose the first fence slat, the second fence slat, the third fence slat, and the fourth fence slat are made of steel.
Schwartz teaches steel is a metal material known in the art of fence slat locking systems which allows the system to be virtually maintenance free (see column 1, lines 34-39). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence slats of English to be made from steel, as taught in Schwartz, in order to allow the system to be virtually maintenance free.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
March 11, 2021